Title: To George Washington from Benjamin Tallmadge, 31 January 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield Jany 31st 1783
                        
                        I have been duly hond with Your Excellency’s Letter of the 21st inst.
                        As soon as the Season moderates, I shall have a number of cruizing Boats annexed to the Command, agreable to
                            Your Excellencys Permission.
                        I some time since wrote Govr Clinton respecting William Booth, in whose favor Interest has been made to have
                            him restored to his friends & reinstated in his Property in the State of New York. The Governor has again wrote me
                            on the Subject, & for many reasons, Particularly to prevent frequent Applications of a Similar Nature, he wishes
                            me to forward a similar Certificate to the Commander in Chief that he may forward the same to the Legislature if he should
                            think Proper—I have already stated the impossibility of Your Excellency’s saying any thing on this head only from
                            Information, but in Compliance with the Governor’s Request I have enclosed a Certificate similar to one I sent to him—In
                            addition to what is set forth in the Certificate, I have only to observe that Mr Bothe, never joined the Enemy in arms
                            after he went to Long Island, but lived Peacably on a farm until he was obliged to fly to this Shoar to Evade the
                            researches of the Enemy. I have the honor to be, With great Regard, Sir, Your Excellencys most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    